FILED
                             NOT FOR PUBLICATION                            AUG 16 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IGNACIO RIVERA-LIBRADO,                          No. 12-70722

               Petitioner,                       Agency No. A095-805-745

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Ignacio Rivera-Librado, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider the BIA’s prior order dismissing his appeal from an immigration

judge’s (“IJ”) decision finding him removable and ineligible for relief. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of

a motion to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We deny the petition for review.

      The BIA was within its discretion in denying Rivera-Librado’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision affirming the IJ’s finding that Rivera-Librado was removable

and ineligible for relief. See 8 U.S.C. § 1229a(c)(6)(C); Socop-Gonzalez v. INS,

272 F.3d 1176, 1180 n. 2 (9th Cir. 2001) (en banc).         .

      PETITION FOR REVIEW DENIED.




                                          2                                    12-70722